Citation Nr: 1412549	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a right ankle injury. 

4.  Entitlement to service connection for blood clots of the right leg, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.§ 1117. 

5.  Entitlement to service connection for migraines, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

6.  Entitlement to service connection for hemoptysis (claimed as blood in the sputum), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant  to 38 U.S.C. § 1117. 

7.  Entitlement to service connection for chondroma of the left ring finger (claimed as tumor on the bone), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992.  His DD 214 lists his military occupational specialty as a combat engineer.  He had over five months of foreign service and his awards include Saudi Arabia - Kuwait Liberation Medal and the Southwest Asia Service Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the claims on appeal.  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2006. 
In August 2007, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record. 

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records, which were considered by the RO in the April 2013 supplemental SOC (SSOC).  


In October 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claims (as reflected in a December 2009 supplemental SSOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration. 

In April 2011, the  Board again remanded the claims to the RO, via the AMC, to  complete the previously-requested development.  After accomplishing further action,  the AMC again denied the claims (as reflected in an August 2012 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

The Board again remanded the claims in December 2012 for the RO, via the AMC, to complete the requested development.  After accomplishing Thereafter, the AMC again denied the claims (as reflected in an April 2013 SSOC) and returned the matters on appeal to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished. 

2.  The veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

3.  Bilateral hearing loss was not  shown in service, or for years thereafter, and the only competent opinion to address whether current  bilateral hearing loss disability weighs against the claim.

4.  Tinnitus was not t shown in service, or for years thereafter, and t there is no competent evidence or opinion indicating that any current tinnitus s medically related to service, or service-connected disability.   

5.  Competent evidence indicates that a  right ankle injury during service was acute and transitory, and healed without chronic residual disability.  

6.  Claimed blood clots of the right leg, migraines, blood in the sputum, and tumor on the bone have all been associated with specific, diagnoses (and not identified  as manifestations undiagnosed illness or other qualifying chronic disability, and none of the diagnosed disabilities is medically shown to be  related in any way to service  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 38 C.F.R. §§ 3.102, 3.310 (2012). 

3.  The criteria for service connection for claimed residuals of a right ankle injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

4.  The criteria for service connection for blood clots of the right leg (varicose veins/venus insufficiency), migraines, hemoptysis (claimed as blood in the sputum), and chondroma of the left ring finger (claimed as tumor on the bone), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
 As regards VA's the duty to notify, in correspondence in April 2005, prior to the initial September 2005 rating decision which is appealed, the RO satisfied VA's duty under the VCAA to provide appropriate notice to the Veteran.  Specifically, he was notified of the information and evidence necessary to substantiate the service connection claims; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  He was not notified of the manner by which initial disability ratings and effective dates are established in a November 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, he was given such notice by letter in November 2007 and there is no prejudice in providing post-adjudication notice in this case because the claims were readjudicated in SSOCs in December 2007, August 2012, and April 2013.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affirmed  Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (VCAA notice may be given after the initial adjudication if the claim is subsequently readjudicated, and a SOC and an SSOC are readjudications).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the service connection claims.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, including VA treatment records contained within Virtual VA.  In this regard, the case was previously remanded because the Veteran had testified that he had begun receiving VA treatment in 1993.  However, after searching for such records no VA treatment records prior to 1997 were obtained.  Also of record is the transcript of the Veteran's 2007 hearing, along with various written statements provided by the Veteran, his wife, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As for  hearing loss and tinnitus, the Veteran's audiometric testing results from the Veteran's post-service employment in 2003 and 2004 are not on file.  In the 2007  remand, the Board noted that they had been associated with records of a VA audiology clinic; on  remand, the Veteran was to be either asked to provide all records in his possession or execute and return the authorization form to obtain those records from his employer.  By RO letter in November 2007 the Veteran was requested to provide copies of all records in his possession, including copies of those tests (which he had allowed an audiologist to review at the August 2005 VA audiology examination).  Subsequently, by letter of December 2008, he was specifically requested to furnish the reports of the private audiometric tests in 2003 and 2004.  However, the Veteran has not provided those records, i.e., the audiometric tests results of 2003 and 2004.  In this regard, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

As for  private clinical records identified by the Veteran, records of the Doctor's Hospital of Springfield are on file but information from the Ferrel Duncan Clinics shows that this organization has no records for  the Veteran.  

In the June 2013 Informal Hearing Presentation, it was requested that the case be remanded because the January 2013 VA opinion relied on an inaccurate factual predicate since it had not addressed the Veteran's August 2011 complaint of right heel pain or the X-ray showing a heel spur and claw toe deformity, yielding a diagnosis of arthralgia/plantar fasciitis of the right foot.  Also, that examiner had not addressed a September 2011 right foot X-ray that revealed a large osteophyte at the inferior calcaneus.  As to this, the Veteran's claim is for disability of the right ankle.  The complaints, findings, and diagnoses cited by the representative address clinical findings or diagnoses of other anatomical areas.  In other words, disability of the toes (claw toe), the foot, and heel (with X-ray confirmed heel spur), are not shown to be representative or manifestations of disability of the ankle.  As such, the Board finds that the January 2013 VA examination opinion is not inadequate on this basis.  

As for the hearing conducted, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the issues on appeal were identified at the 2007 hearing and the representative and the undersigned specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  The undersigned sought to identify any pertinent evidence not currently of record that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient. 

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth at a hearing).  Here, the case was remanded in 2007 for, inter alia, VA examinations as to the disabilities herein on appeal.  The case was again remanded in 2011 for addendum opinions.  In the 2012 Board remand it was found that the addendum (or supplementary) opinions were inadequate and the case was remanded for clarification of the addendum opinions.  This was accomplished in 2013.  

As regards  clarification of the addendum opinions, the adequacy of the clarifications has not been challenged, except as to the right ankle (discussed above).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Moreover, the clarifications, as requested in the 2011 Board remand, yield informed medical opinions which directly responded to the questions posed in the Board's remand.  Accordingly, there has been full compliance with the Board's remands.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Background

The August 1988 examination for service enlistment was negative for the claimed disabilities.  Audiometric testing revealed the Veteran's hearing acuity, in decibels (dbs.), at certain frequencies was as shown below: 

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
10
5
10
10
10
Left Ear
5
0
10
10
10

At 6,000 Hz, his pure tone threshold levels were 10 dbs. in the right ear and 30 dbs. in the left ear.  

Audiometric testing in March 1989 revealed pure tone thresholds, at specified frequencies,  as shown below: 

Hz
500
1,000
2,000
3,000
4,000
Right Ear
10
0
0
10
0
Left Ear
10
5
20
15
20

At 6,000 Hz, the Veteran's threshold levels were 15 dbs in the right ear and 25 dbs in the left ear.  It was noted that he was routinely exposed to hazardous noise.  

Audiometric testing in August 1989 revealed pure tone thresholds, at specified frequencies,  as shown below: 

Hz
500
1,000
2,000
3,000
4,000
Right Ear
20
5
15
15
10
Left Ear
10
5
15
15
10

At 6,000 Hz, his threshold levels were 45 dbs in the right ear and 20 dbs in the left ear.  

In September 1990 the Veteran twisted his right ankle.  He had ankle pain but no open laceration or obvious deformity and his distal pulse and sensations were intact.  He had limitation of motion.  The assessment was a Grade I right ankle sprain.  

VAOPT records show that in June 1997 the Veteran desired a Persian Gulf examination but offered no specific complaints.  A June 1997 chest X-ray revealed mild chronic changes throughout.  In November 1997 he reported a history of hemoptysis.  He had smoked from 1990 to 1991 but no longer smoked.  In December 1997 he was being evaluated due to changes found by chest X-ray but his only symptom had been several episodes of blood-tinged sputum.  The assessment was possible sarcoidosis.  A February 1998 it was noted that he had had intermittent episodes of hemoptysis.  A chest X-ray was normal and the impression was hemoptysis - very intermittent, likely from acute bronchitis.  In June 1998 it was noted that he had a history of varicose veins of both lower extremities and had recently had phlebitis.  He declined to use "TED" hose.  In July 1998 he had lesser saphenous vein stripping of the right leg for superficial saphenous vein thrombosis.  In February 2000 his complaints included headaches.  

Records of the Doctor's Hospital of Springfield show that in April 2001 a chest CT scan revealed a focal area of infiltrate in the posterior basal segment of the left lower lobe and several small areas of blebs.  It was believed that this did not represent cavitation.  In August 2001 the Veteran was in a motor vehicle accident, following which he complained of neck pain and a headache.  

VAOPT records show that in January 2003 he had chronic headaches and it was suspected that this episode was due to tension headaches.  In August 2003 it was reported that he had migraine and tension headaches.  

A VA bone scan in 2004 which revealed a nonspecific focus of activity in the region of the left ring finger proximal interphalangeal (PIP) joint but it was very unlikely to represent an isolated malignant lesion but might also represent mild degenerative changes.  

A September 2004 report of a VA audiology consultation shows that the Veteran complained of bilateral decreased hearing.  He reported that his hearing was tested in July 2004 at work (Tracker Marine) and when compared to last year's testing he was told he had a substantial hearing loss; whereas, the result last year were perfect.  He had no reported pathology of the middle ear but reported that he began having migraines in 1992 or 1993 after getting out of military service, often accompanied by dizziness.  His private physician had attributed the dizziness to the migraines.  He further reported that he had been told he had "Saudi Arabian/blood clot" in the right leg 5 years ago.  After service he had worked as a brake man at Tracker Marine and worked on an assembly line with hearing protection devices.  He did very little hunting but used a chain saw and power tools.  Current audiometric testing revealed, in the right ear, an essentially flat mild sensorineural hearing los from 500 through 8,000 Hz.  In the left hear there was mild hearing sensitivity through 1,000 Hertz sloping to a moderate loss from 2,000 to 8,000 Hz.  There was excellent word recognition of 100 percent in each ear.  He agreed to obtain his records from work from 2003 and 2004 and contact the VA audiology department in order to conduct a comparison.  

A report of a November 2004 audiology consultation noted that the Veteran was being treated for migraine headaches.  Current audiometric testing revealed thresholds of 45 dbs from 250 through 1,000 Hz and 40 to 35 dbs from 2,000 to 8,000 Hz in the right ear; and thresholds of 35 to 40 dbs from 250 through 8,000 Hz in the left ear, with excellent word discrimination of 96 percent in each ear.  A comparison with testing in September 2004 demonstrated no significant differences in the left ear but in the right ear there was a 15 to 25 dbs difference in thresholds in the low frequencies.  

VAOPT records show that in December 2004 it was noted that an MRI of the Veteran's brain and his internal auditory canals (IACs) were negative.  In January 2005 he reported that he had been unaware of a hearing loss until it was found at the time of an outside audiogram and he related that audiometric testing during service and post-service had been normal until last year.  He also reported having chronic lung infections.  The impression was that the presumed hearing loss, which was flat, seemed to affect "tones" more than speech and might, or might not, be a recent change but the lack of reproducibility was a concern.  In March 2005 a bone lesion was excised from his left ring finger and, after microscopic analysis, the impression was a low grade cartilaginous neoplasm, consistent with chondroma.   Also in March 2005 it was noted that, as to migraines, a brain MRI was negative and his headaches seemed to be more like tension headaches.  His headaches started at the back of his neck.  The relevant impression was probable discogenic disease and cervical spondylosis.  

On VA orthopedic examination of the Veteran's right ankle in August 2005 the Veteran's claim file and medical records were reviewed.  He reported the onset of right ankle pain having been in 1990 when he injured his ankle while performing physical training during service.  He had had intermittent pain since then, with remissions.  He was able to continue with the activities of daily living and had not missed any work in the past year.  He had no functional limitation.  X-rays were negative, including no degenerative changes, but he had bilateral calcaneal plantar spurs.  The impression was that the X-rays were negative.  The diagnosis was that the right ankle was normal.  It was opined that the in-service right ankle sprain was not at least as likely as not to have caused any current disability.  The rationale was that the in-service examination after the sprain revealed no functional limitation (and none were found now).  

On VA audiology examination in August 2005 the Veteran's claim file was not reviewed but his VA medical records were reviewed.  He had worn hearing protection devices when exposed to acoustic trauma during service as a combat engineer.  He reported not having notice a hearing loss, except for turning up TV volume, until occupational testing in 2002.  For this reason, he was evaluated at a VA audiology clinic in September and November 2004.  The September 2004 audiometric testing was consistent with a mild sensorineural hearing loss in each hear, mild in the right ear and mild to moderate in the left with word recognition of 100 percent, bilaterally.  However, re-evaluation in November found a significant decrease in low frequency thresholds in the right ear and a slight decrease in thresholds in the high frequencies in the left ear.  Compared with current audiometric testing (on examination in August 2005) there was an improvement in the low frequency thresholds in the right ear and stability of threshold levels in the left ear.  It was noted that an MRI of his brain and IACs had been negative.  It was further noted that he had a significant history of post-service occupational noise exposure, having been in the construction industry from 1993 to 1996.  He had worked changing tires (presumably using an air drill) from 1998 to 2002, and for 1 1/2 years he had operated heavy equipment.  

It was noted that in the Veteran's work, beginning in 2002, he used air drills and ratchets and an air impact gun which was used for attaching lug nuts.  He was required to wear hearing protection.  He had annual hearing evaluations and had baseline testing in 2002 but the following year he was told he had a threshold shift from the baseline testing.  He provided copies of the occupational testing of 2003 and 2004.  The testing in 2003 showed a mild hearing loss at 6,000 Hz in the left ear and thresholds within normal limits in the right ear from 500 to 6,000 Hz.  Testing in 2004 revealed a mild to moderate hearing loss in the left ear and a mild to moderate hearing loss in the right ear.  Based on the 2004 decrease, he was required to wear hearing protection and had to be retrained in the use of hearing protection and given better hearing protection devices.  It was also noted that he had a significant history of recreational noise exposure, from firearms, motorcycles and various types of equipment.  It was reported that tinnitus was not present.  

At the August 2005 VA examination the Veteran had a comprehensive audiologic evaluation, including audiometric testing which found that threshold levels in each ear were 30 dbs or greater at all pertinent frequencies, and revealed a mild sensorineural hearing loss in each ear.  The configuration of test results was described as being "flat."  It was opined that the bilateral hearing loss was less likely as not due to in-service acoustic trauma.  The rationale was that he consistently denied having tinnitus at prior VA testing in September 2005 and currently; he related no specific incident of acoustic trauma during service; he took several medications which were associated with dizziness and lightheadedness as a side effect.  It was also noted that he took other medications, in high doses, which were associated with tinnitus and ototoxicity, although he currently denied having tinnitus.  Occupational and recreational noise exposure could be considered contributory factors, except that he reported wearing hearing protection when required and the hearing loss configuration was not conventionally associated with hearing loss due to noise exposure.  Thus, the etiology of the hearing loss was speculative but certainly ototoxicity should be taken into account and his hearing levels should be monitored.  

In the Veteran's  August 2006 VA Form 9, he stated that at the August 2005 examination he had not denied having tinnitus.  

Audiometric testing in November 2005 at Missouri State University was conducted only at 500; 1,000; and 2,000 Hz and revealed threshold levels which were at least 10 dbs higher in each ear than the VA August 2005 audiometric testing at those same frequencies.  It was reported that the current testing revealed a bilateral sensorineural hearing loss.  He was evaluated for bilateral tinnitus.  Tinnitus matching found the tinnitus frequency in the right ear was at 6,000 Hz and at 8,000 Hz in the left ear.  

On VA respiratory examination in March 2006 the Veteran's claim file was reviewed.  He reported that in 1993 or 1994 he had developed episodes of coughing every 2 to 3 months in which he coughed up blood-tinged sputum.  His records revealed that he continued to use tobacco and that he was known to have recurrent bronchitis, which had been treated with antibiotics.  The diagnosis was recurrent bronchitis.  This had started some time after he left the Persian Gulf and, in the opinion of pulmonary physician was not at least as likely as not related to any activity which occurred during his service in the Persian Gulf and would not constitute an undiagnosed illness.  

On VA neurology examination in March 2006, the Veteran's claim file was reviewed.  He reported that following service in the Persian Gulf in 1991 he developed migraine headaches.  After an examination the diagnosis was migraine headaches.  The examiner opined that with the migraines developing after military service it was not at least as likely as not related to his military service and would not constitute an undiagnosed illness.  

On VA hematological examination in March 2006 the Veteran's claim file was reviewed.  It was noted that he had developed right leg pain in 1998 and was found to have superficial phlebitis of the lesser saphenous vein, for which he had vein stripping.  He still complained of right knee pain.  After an examination the diagnosis was superficial phlebitis of the lesser saphenous vein with vein stripping.  The examiner opined that this developed many years after the Veteran returned from the Persian Gulf and was not at least as likely as not related to anything during service and did not constitute an undiagnosed illness.  

On VA orthopedic examination in March 2006 the Veteran's claim file was reviewed.  He reported that he twisted his ankle during service and that it seemed to improve but in 1998 he had surgery for blood clots and developed pain at that time in his right ankle, and in each knee.  It was noted that a hematological examination had observed that the Veteran had had surgery for vein stripping.  X-rays in August 2005 of both ankles were unremarkable.  The diagnosis was chronic right knee and ankle pain and strain.  The examiner opined that these strains and pains of the right knee and ankle occurred after surgery for superficial saphenous vein phlebitis and were not at least as likely as not related to anything during service and did not constitute an undiagnosed illness.  

On VA orthopedic examination in March 2006 the Veteran's claim file was reviewed and it was noted that he had had a chondroma removed from the left ring finger in 2005.  After an examination the diagnosis was chondroma of the left ring finger with resection and the examiner opined that it was not at least as likely as not related to anything during service and did not constitute an undiagnosed illness.  The lesion had developed after military service.  

An April 2006 VAOPT record shows that (following chondroma removal) the Veteran had a nodular density at the base of the left 4th finger of the metacarpophalangeal (MCP) joint, proximally located compared to the 4th finger chondroma, which was felt to be a ganglion cyst.  There was no X-ray evidence of recurrence of the chondroma of the left 4th finger.  

In an August 2007 statement the Veteran's wife reported having known him for 12 years and had never seen him smoke cigarettes or cigars.  At the August 2007 Board hearing the service representative stated that although the 2005 VA examiner reported that the Veteran denied having tinnitus, the Veteran did not recall having discussed tinnitus with the examiner.  Page 4 of the transcript.  The Veteran testified that his post-service jobs had not exposed him to loud noise or harmful chemicals.  Page 6.  He testified that he had first sought VA treatment in 1993 of 1994, within about a year after service, for many of his current problems.  Page 7 and 8.  He had been diagnosed by VA with arthritis of the right ankle.  Page 13.  

A January 2008 VAOPT record shows that the possible ramifications of untreated sleep apnea were discussed with the Veteran and that sleep apnea could contribute to disturbed mood and headaches.  

On VA examination in September 2009, to evaluate the Veteran's claimed tinnitus, the claims file was reviewed.  After summarizing the result of audiometric testing during service, it was noted that the August 2005 VA testing showed a flat mild hearing loss in each ear.  However, the examiner stated that in her opinion the August 2005 audiogram had poor reliability and the flat configuration was very questionable and would not be consistent with a hearing loss due to noise exposure.  Although he reportedly denied tinnitus at the August 2005 VA examination, he currently complained of bilateral ringing in his ears and hearing loss.  He reported that his tinnitus had begun years ago but was unable to be more specific as to the approximate time of onset.  He attributed the tinnitus to explosions during service.  While he now reported that he had no post-service occupational noise exposure, at the 2005 VA examination he had indicated he had had significant occupational exposure but had used hearing protection.  

The Veteran was afforded VA audiometric testing and the examiner stated that the initial test results had poor reliability due to elevated speech reception thresholds, elevated puretone thresholds, and due to a "puretone average/speech reception threshold mismatch."  The Veteran had to be re-instructed and was informed of the importance of obtaining good reliability.  Although final thresholds indicated hearing that was within normal limits in each ear, puretone and speech recognition thresholds were still considered elevated and were considered to be even better than the final reported thresholds.  Also, testing was suggestive of normal middle ear function.  The diagnosis was that hearing was within normal limits in each ear and puretone thresholds did not meet the criteria for hearing loss by VA standards.  It was observed that there was no complaint of tinnitus in the STRs and, thus, it was the examiner's opinion that the Veteran's tinnitus was not related to military service.  

On VA audiology examination in September 2009 the Veteran's claim file was reviewed.  The Veteran reported that after service he had worn hearing protection which exposed to loud noises recreationally and in his varied occupations.  His past audiological work-ups by an employer, VA, and a university in Missouri were reported.  He complained of tinnitus which was constant in the right ear and intermittent in the left ear.  After reviewing the claims file, including past audiometric tests, the examiner rendered a diagnosis of bilateral sensorineural hearing loss which was very mild in the left ear, and the right ear being within normal limits.  It was commented that the finding of very mild hearing loss in the "right", near normal, in the higher frequencies in the right ear at 2,000; 3,000; and 8,000 Hz with remaining values for other frequencies in the "left" with the "right" ear being entirely within normal limits.  It was noted that the latest audiometric examination reflected improvement from the August 2005 VA testing at which time there had appeared to be a fairly flat hearing loss, symmetrically, in each ear.  

On VA examination in September 2009, conducted under VA guidelines for examinations in conjunction with Persian Gulf War veterans, the claims file was e reviewed.  As to right leg blood clots, the Veteran reported that since his post-service vein stripping the veins in his leg occasionally bulged and he could have pain and swelling.  He had been evaluated in 2008 for possible deep venous thrombosis but a Doppler study had been negative.  As to headaches, he related that these began after returning from the Persian Gulf in the early 1990s, and that these had been diagnosed as cluster or possibly migraine headaches.  As to hemoptysis, for several years he had had occasional episodes of coughing, sometimes with spots of blood.  He reported having had, what seemed to be, a bronchoscopy which had been negative and the examiner observed that this had probably been done when a chest X-ray revealed infiltrates in one lung.  As to the left ring finger, 3 or 4 years ago the Veteran had noticed a tender swelling but this was surgically removed and proved to be a benign chondroma.  After an examination the diagnoses were status post right leg superficial thrombophlebitis, cluster headaches, hemoptysis, and status post surgical removal of benign chondroma of the left ring finger.  The examiner stated that a review of the claims file revealed no complaints during service of any of the symptoms of which the Veteran now complained.  All of the symptoms appeared to have occurred more than a year after active duty.  The examiner opined that it is  less likely as not that any of these abnormalities resulted from or were aggravated by his military service.  

In August 2011, the Veteran's claim file was reviewed (by the audiologist r that conducted the 2009 VA audiometric testing) to provide a medical opinion.  After reciting and summarizing evidence in the claims file, the opinion as to hearing loss was that based on in-service audiometric tests and the lack of complaints of tinnitus, it was less than likely that the sensorineural hearing loss and tinnitus were the result of injury or disease, i.e., acoustic trauma likely associated with combat, incurred in or aggravated during service.  As to whether hearing loss or tinnitus were caused or aggravated by the use of Ibuprofen or any other medications for headaches, it was acknowledged that Ibuprofen could cause tinnitus.  However, tinnitus also accompanied a sensorineural hearing loss.  The Veteran's hearing loss in this case was somewhat unusual because it was asymmetrical and studies for intracranial tumors, especially acoustic neuroma, had been negative.  His hearing loss was also unusual in that it involved the lower frequencies instead of a cascade or falling off of primarily high-frequency noise.  The opinion stated was that the high doses of Motrin or Ibuprofen for headaches could be in part, as likely as not, an aggravation for tinnitus in addition to the tinnitus caused by the sensorineural hearing loss.  It was further stated that the evidence revealed significant noise exposure in post-military employment and, thus, it was at least as likely as not that the hearing loss was secondary to noise exposure in Southwest Asia even when acknowledging the significant noise exposure in post-service employment.  

On VA examination in August 2011, conducted under VA guidelines for examinations in conjunction with Persian Gulf War veterans, the claims file were reviewed.  As to blood clots, after being diagnosed with varicose veins and venous insufficiency in 1997, he underwent vein stripping in the right leg.  He did not now have leg ulcers or stasis dermatitis or complications, e.g., pulmonary thromboembolism.  He had had minor, intermittent hemoptysis beginning in 1996.  A CT chest scan in 2001 had revealed small blebs but no cavities or tumors.  He has smoked only briefly after service and had not had any lung disability, chronic or acute.  Hemoptysis was considered to be a known clinical diagnosis and it was not associated with chest pain, pulmonary thromboembolism or any other disability.  As to headaches, he was in a motor vehicular accident that caused some headaches in 2001, but later in 2004 he was diagnosed with migraines.  His left ring finger chondroma had been diagnosed in 2004 and surgically removed in 2005.  The examiner stated that the varicose veins and venous insufficiency of the right lower extremity, hemoptysis, migraines, and chondroma were not associated or diagnosed during service and the onset of each was a number of years after service.  The diagnoses were venous insufficiency, status post vein stripping of the right lower extremity; minor and intermittent hemoptysis; migraine headache; and excised chondroma of the left ring finger.  It was stated that all of these diagnoses were known clinical diagnoses that could be medically explained and none qualified as an undiagnosed illness.  

VA addendum in December 2011 to the Persian Gulf War examination of August 2011 the examiner stated that the Veteran's symptoms and diagnoses of blood clots in the right leg, hemoptysis, migraine headaches, and left ring finger chondroma were all attributable to an unknown clinical diagnosis.  Also, it was less than likely that the right leg blood clots, hemoptysis, migraine headaches, and left ring finger chondroma were incurred or aggravated by military service.  The rationale was that there had been a complete review of the STRs, dates of treatment, and onset of the diagnoses.   

On June 2012 VA audiology evaluation obtained to reconcile the comments or diagnoses on VA evaluation in August 2011, the same individual that conducted the August 2011 examination opined d that the Veteran's hearing loss and tinnitus were less likely than not incurred in or caused by in-service injury, event or illness.  The rationale was that the June 2003 audiogram was similar to the induction audiogram which was normal except for 30 decibels at 6,000 Hertz in the left ear on induction and, in June 2003, it was 40 decibels in the left ear at 6,000 Hertz.  It was further stated that the hearing loss and tinnitus were less likely than not caused by military service, including noise exposure in Southwest Asia, because his hearing was essentially unchanged at service discharge and the service records were negative for complaints of hearing loss and tinnitus.  Also, he was exposed to various and considerable noise after military service. 

In January 2013 the examiner that conducted the September 2011 Persian Gulf War examination, and rendered the December 2011 addendum, stated that, as for the claimed right ankle injury during service, this had been a "short-term affair" and there had been no further treatment during service.  There was no evidence of chronic residuals because the Veteran's range of motion, ambulation, and X-rays were normal.  Thus, there was no medical record evidence of any permanent residual or chronic disability of the right ankle.  As to blood clots, the Veteran's superficial thrombophlebitis, beginning in1997, was not an undiagnosed clinical illness but, rather, was a known clinical diagnosis and it was less than likely to have been incurred or aggravated during service.  Also, hemoptysis was a known clinical diagnosis and not related to an undiagnosed illness and its onset was in 1996, or perhaps as early as 1993.  While there was some discrepancy in the records, the examiner's review indicated that the onset was in 1996.  The hemoptysis was less likely than not associated with military service, and not incurred or aggravated during service.  Further, the migraine headaches were not an undiagnosed illness and the onset had been in 2004.  The migraines were less likely than not incurred or aggravated during service.  Also, the left ring finger chondroma was a known clinical diagnosis and not an undiagnosed illness.  Its onset was in 2004 and it was less likely than not incurred or aggravated during service.  

In February 2013, the Veteran's claim file was reviewed to address the claims for service connection for hearing loss and tinnitus.  The examiner opined that these disabilities were less likely than not incurred or aggravated during service.  It was stated that a review of the claim files revealed a clear view with respect to past opinions, including changes and corrections of past opinions.  There were no complaints or records of hearing loss or tinnitus in the STRs, although it was assumed that there was some noise exposure during service.  The Veteran had reported that he had been exposed to numerous venues of both recreational and industrial noise, including at home and from handguns, rifles, shotguns, air tools, lawn mowers, motorcycles, brush hogs, back hoes, and chain saws.  And this was often without noise protection.  Post-service industrial noise exposure venues included construction plumbing, tire shops, heavy equipment, back hoes, bulldozers, bucket loaders, and at a track boat manufacturer where he used air impact guns and air drills.  He stated that at this latter employment he had used compressible foam noise protection and was required to have annual audiograms.  Of these audiograms, tests in 2002 and 2003 had been normal but in 2004 there was a significant hearing loss which was essentially a flat 35 -40 decibel loss from 500 to 8,000 Hertz, bilaterally, and it was unchanged on testing in August 2005.  It was further stated that he had been exposed to considerable loud noise from 1992 until 2003, sometimes without noise protection and at other times with inadequate noise protection from industrial noise during the time when his hearing was said to be normal.  The configuration of his hearing loss was not the expected sloping to high frequency tone that was usual for expected acoustic trauma.  His evaluation revealed normal middle ear function and no abnormality on an MRI study of the "IACS."  There was no apparent sensorineural hearing loss until 12 years after service discharge and in the intervening years his hearing had remained normal.  The flat hearing loss was not consistent with acoustic trauma.  It was further noted that he had been evaluated by X-rays, body chemistry studies, and audiology evaluations but the etiology of his hearing loss had not been determined.  

The medical opinion provider further stated that the prior VA examination reported in 2009 was not accurate in assuming the history of the military experience of the Veteran's environment which could at least be responsible in part for the hearing loss.  More careful consideration of the facts, i.e., the post-service noise exposure, the reported normal hearing for 12 years following discharge and the atypical hearing loss curve, the current hearing loss was not easily explained as primarily due to acoustic trauma.  It was opined that it was less likely as not that the Veteran's hearing loss and tinnitus resulted from injury or disease incurred in or aggravated during service.  The examiner noted that in-service noise exposure associated with likely combat service in Southwest Asia was taken into consideration in reaching this opinion.  

III.  Basic Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.") 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is  proximately due to or the result of a service-connected disease or injury.  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has been interpreted to permit service connection for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164  (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Competent medical evidence is that from one qualified by education, training, or experience to offer medical diagnosis, statements, or opinions, and may include statements conveying sound medical principles in medical or scientific articles or treatises that are case specific.  38 C.F.R. § 3.159(a)(1).  The evaluation of lay evidence requires a determination of whether such evidence is competent and, if so, credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Competent lay evidence is that not requiring such expertise, education or training but attests to knowledge of facts or circumstances or matters readily observable by a lay person, see 38 C.F.R. § 3.159(a)(2), and is competent to establish a diagnosis when: (1) it attests to a condition which is simple and unique with readily identifiable, e.g., tinnitus but not complex matters requiring education and training to identify; or (2) a layperson is reporting a contemporaneous medical diagnosis ((but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995)) some information is not reliable when medical information is filtered through lay sensibilities) or (3) it describes symptoms at the time which supports a later diagnosis by a medical professional (but such a diagnosis relying solely on a history provided by a layperson is of no more probative value than the history provided).  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007); Routen v. Brown, 10 Vet. App. 183 (1997); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); Falzone v. Brown, 8 Vet. App. 398 (1995); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102  (2013). The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54   (1990). 


IV. Analysis

A.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include a sensorineural hearing loss, is not warranted.  In this regard, the Veteran's STRS are negative for tinnitus and a diagnosed chronic hearing loss.  Moreover, a sensorineural hearing loss, is not a disease listed as a chronic disease at 38 C.F.R. § 3.309(a).  See Walker supra (addressing a claim for service connection for a sensorineural hearing loss).  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss or tinnitus.  Audiometric testing did not reveal such a decreased in puretone thresholds at relevant frequencies as to meet the criteria for hearing loss under VA standards, i.e., 38 C.F.R. § 3.385.  However, this does not preclude establishing that current hearing loss, or tinnitus, is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Rather, it must be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, places no limitation on the results of in-service audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion.  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (when VA conceded in-service exposure to acoustic trauma and there was a current hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not reflect a shift in auditory thresholds at any relevant frequency in either ear.  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma in combat during service, this is not the same as having sustained injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even though he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss and tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstances which he has related, the Board rejects the notion that his current hearing loss, including a sensorineural hearing loss, and tinnitus should be conceded as being due to in-service acoustic trauma.  

Here, the Veteran has conceded that he did not notice a hearing loss until years after service discharge and, moreover, he concedes that the initial 2002 post-service audiometric testing at his employment was normal.  On  2009 evaluation, he was unable to specify the date of onset of his tinnitus.  Initially, he reported that it was only after his post-service employment audiology evaluation that he noticed a hearing loss and that subsequent audiometric testing at his employment documented a shift in puretone thresholds.  While he has often attempted to downplay his post-service noise exposure, he has at times conceded such exposure.  The Board finds the Veteran's own lay statements in this regard are  not consistent and, thus,  are not credible.  Moreover, the Board finds it significant that he had not filed a claim for service connection for hearing loss and tinnitus until 2005, more than a decade after military service and this suggests that he did not have or believe that he had a hearing loss or tinnitus in the immediate post-service years.  

As to the second and third circumstances, delineated in Jandreau,  when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss or tinnitus, or a diagnosis within one year of service discharge 1992 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  To the extent that he suggests that he had hearing difficulties or tinnitus even during military service, this is simply inconsistent with other evidence and, also, too vague to suggest, much less establish, that he was given a formal diagnosis of a hearing loss or tinnitus during service (the 3rd circumstance under Jandreau).  

Given the circumstances in this case, the Board finds that the question of causation extends beyond an immediately observable and easily identifiable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss and tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that  opinions by trained professionals had to be obtained.  

The August 2005 examiner  found that was less likely as not that current hearing loss was due to in-service acoustic trauma and although ototoxicity should be considered as to hearing loss and tinnitus, the hearing loss was of unknown etiology.  The September 2009 evaluation, when the Veteran could not date the time of onset of tinnitus, specifically noted that Veteran's responses on audiometric testing made the test results unreliable but concluded that the Veteran did not have a hearing loss by VA standards.  On the other hand, a subsequent evaluation that same month, yielded a diagnosis of a bilateral sensorineural hearing loss.  A later evaluation in August 2011 initially yielded a negative opinion as to both hearing loss and tinnitus being related to military service, but also stated that it was as likely as not that medication (prescribed by VA) for headaches aggravated tinnitus, including any tinnitus caused by a sensorineural hearing loss.  The August 2011 evaluation also concluded (and conflicting with the initial assessment), that hearing loss was due to in-service noise exposure.  

Thereafter, the 2012 VA audiology evaluation yielded a negative opinion as to hearing loss and tinnitus being related in any way to military service.  Subsequently, the claim file was reviewed when a 2013 VA opinion was rendered and the Board finds this opinion to be highly probative because the evaluator assumed some in-service noise exposure, and reference post-service noise exposure and post-service audiometric testing, and noted the inaccuracy of the 2009 audiology evaluation.  The 2013 VA evaluator felt that the hearing loss was not of a configuration that would be expected for hearing loss due to acoustic trauma, and was not shown until more than a decade after service.  The 2013 VA evaluator's opinion was that neither hearing loss nor tinnitus were related to military service.  

Moreover, specifically as regards tinnitus, the  August 2011 evaluator also opined that that tinnitus was as likely as not aggravated by high doses of medication prescribed by VA for headache.  Notably, however, service connection has not been established for a headache disorder (to include migraines, discussed); hence, that opinion provides no basis for an award of secondary connection, pursuant to 38 C.F.R. § 3.310.  s .  Significantly, this opinion is not rebutted by any other medical opinion or 
Therefore, the Board finds that because the Veteran's chronic hearing loss, including sensorineural hearing loss, and tinnitus were first manifested many years after active service and any in-service acoustic trauma therein, and that they are not related to any disease, injury, or incident of military service.  Thus, service connection for such disorders is not warranted directly or presumptively.  Moreover, as indicated, presumptive service connection for a chronic disease, i.e., sensorineural hearing loss, is not warranted, Accordingly,  service connection for hearing loss and tinnitus  must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Moreover, the matter of secondary service connection for tinnitus must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B. Right Ankle Injury Residuals

It is undisputed that the Veteran sustained a right ankle sprain in September 1990.  However, he did not seek or receive any subsequent treatment.  He has now testified that he had been diagnosed by VA with arthritis of the right ankle.  See page 13 of the hearing  transcript.  However, a review of the evidence of record, including voluminous VA treatment records, reveals  that arthritis of the right ankle has never been confirmed by X-ray. In fact, X-rays in August 2005 of both ankles were unremarkable.    Consequently, the Veteran is  testimony is not competent to establish a diagnosis of arthritis.  
The August 2005 VA examination found that the Veteran's right ankle was normal and that the in-service right ankle sprain was not at least as likely as not to have caused any current disability because the in-service examination after the sprain revealed no functional limitation and no chronic residual disability was found on the 2005 VA examination.  Also, the 2006 VA examiner found that the Veteran's complaints of pains and strains of the right ankle, as well as both knees, occurred after post-service surgery for superficial saphenous vein phlebitis and were not at least as likely as not related to anything during service and did not constitute an undiagnosed illness.  

In fact, the most recent opinion, in January 2013, was that the in-service right ankle injury was acute.  Also, the September 2011 Persian Gulf War examiner, who rendered the December 2011 addendum, stated that the in-service right ankle injury had been acute and not required further in-service treatment.  There was no evidence of permanent residual or chronic disability because the Veteran's range of motion, ambulation, and X-rays were normal.  

In sum, any current complaints related to the Veteran's right leg stem from post-service venous insufficiency and the weight of the evidence is against finding that he now has any current residuals of the  in-service right ankle sprain for which service connection may be granted.  This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B. Right Leg Blood Clots; Migraines, Hemoptysis (claimed as blood in the sputum); and Chondroma of the Left Ring Finger (claimed as tumor on the bone), each to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117
A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The Board notes that the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

Because the Veteran served in the Southwest Asia Theater of Operations from October 1990 to April 1991 he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  This it must now be determined whether the Veteran's claimed blood clots of the right leg, migraines, hemoptysis (claimed as blood in the sputum); and chondroma of the left ring finger (claimed as tumor on the bone) can be classified as a "qualifying chronic disability" that became manifest either during the veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service.  

Following a review of the medical evidence of record in light of the above-noted criteria, the Board finds that the record does not provide a basis for service connection for these claimed disorders, as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or on any other basis.  

The Board  notes, initially, that that  diagnosed blood clots due to varicose veins and venous insufficiency, migraines, hemoptysis due to bronchitis, and chondroma of the left ring finger are distinct and diagnosable clinical entities, and thus any grant of service connection under the provisions of 38 U.S.C.A. § 1117 is precluded.  

As regards each diagnosed disabilities, the STRs reflect no complaints, findings, or diagnosis pertaining thereto.  Moreover, the post-service evidence of record shows that each of these claimed disabilities first manifested years after the 1992 termination of the Veteran's active service and service in Southwest Asia.  

As to blood clots, the evidence is clear that these occurred following and are due to the varicose veins or surgery for superficial saphenous vein phlebitis, each being of post-service origin, and does not constitute an undiagnosed illness.  Moreover, no contrary medical opinion has been presented or identified.  The Veteran's allegation that he had been told he had a "Saudi Arabian/blood clot" in his right leg is simply not credible when compared to the reasoned medical opinions of record.  In fact, a VA examiner's opinion in 2006 was that the blood clots were due to post-service superficial phlebitis that manifested after service and were not related to military service, including service in Southwest Asia, and it was not an undiagnosed illness.

As to migraines, when seen for headaches in 2005 the impression was probable discogenic disease and spondylosis of the cervical spine.  Also, the VA examiner's opinion in 2006 was that the diagnosed migraines developed after service and were not related to military service, including service in Southwest Asia, and it was not an undiagnosed illness.  Moreover, a January 2008 VAOPT record indicates that the Veteran's sleep apnea, which is also of post-service origin, might contribute to headaches.  In August 2011 a VA examiner noted that a post-service vehicular accident had caused some headaches in 2001 but later, in 2004, the diagnosis was migraines.  All of this provided an ample factual predicate for the opinion that the migraines were a definitive medical diagnosis and unrelated to military service, including service in Southwest Asia.  

While the assessment of hemoptysis, alone, could potentially provide a predicate for a grant of service connection under the provisions of 38 U.S.C.A. § 1117, here, there was an initial assessment that it could be due to possible sarcoidosis but this was revised to conclude that hemoptysis was due to acute bronchitis.  On examination in 2006 he reported that the hemoptysis had developed in 1993 of 1994, which is after military service, and it was noted that he had recurrent bronchitis, which was the diagnosis.  However, there is no competent evidence linking any bronchitis to military service.  Rather, the VA examiner's opinion in 2006 was that the bronchitis was not related to military service, including service in Southwest Asia, and it was not an undiagnosed illness.  Moreover, the evidence is clear that the hemoptysis is merely a symptom of the diagnosed recurrent bronchitis and because it is such a symptom it does not constitute an undiagnosed illness or other qualifying illness.  

As to a chondroma of the left ring finger, a 2006 VA orthopedic examiner, after reviewing the claims file, found that the diagnosed chondroma of the left ring finger had developed after service, with resection in 2005, and was not at least as likely as not related to anything during service and did not constitute an undiagnosed illness.  

As to each of these claimed disabilities, a September 2009 VA examiner concluded, after reviewing the claims file, that all of the claimed disabilities appeared to have occurred more than a year after active duty and that it was less likely as not that any of these abnormalities resulted from or were aggravated by military service.  

Moreover, in August 2011, a VA examiner stated that each of the claimed disabilities not associated or diagnosed during service and the onset of each was a number of years after service.  Each disorder was specifically diagnosed and it was commented that all of these diagnoses were known clinical diagnoses that could be medically explained and none qualified as an undiagnosed illness.  This was restated by that examiner in December 2011 but apparently inadvertently the examiner stated that the claimed disorders were attributable to an unknown clinical diagnosis.  However, following review of the evidence, after the 2012 Board remand which requested clarification, in January 2012 the conclusion was restated to coincide with the original opinion in September 2011 that the disorders were due to known clinical diagnoses.  

In this adjudication consideration has been given to the medical evidence as well as the statements of the Veteran, his wife, and his representative.  However, as indicated above, each claims turns on the complex medical matter(s) of diagnosis and or etiology (or medical relationship to service)-matters  within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to have the appropriate medical training or expertise, none of these individuals is competent to render a probative opinion on the complex medical matter(s) upon which these claims turn(s).  See, e.g., Jandreau, supra..  As such, the lay assertions in this regard have no probative value.  Here, the persuasive medical opinions on file, after correcting for the confusion created by some earlier opinions, weigh against the claims.  

Thus, the Board finds that the preponderance of the evidence weighs against the claims for service connection for blood clots of the right leg, migraines, hemoptysis (claimed as blood in the sputum), and chondroma of the left ring finger (claimed as tumor on the bone), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117; accordingly, each claim for service connection must be denied.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss and residuals of a right ankle injury is denied.  

Service connection for tinnitus, to include as secondary to headaches, is denied. 

Service connection for blood clots of the right leg, migraines, hemoptysis (claimed as blood in the sputum), and chondroma of the left ring finger (claimed as tumor on the bone), each to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.§ 1117, is denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


